Citation Nr: 1504636	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-35 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to February 1968, with subsequent service in the West Virginia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was remanded by the Board in February 2011 and again in June 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for CLL and fibromyalgia.  Specifically, he alleges that his diseases are the result of inhalation of jet fuels and related chemicals, including JP4, JP5, JP6, JP8, gasoline, benzene, and toluene, which he incurred while serving as a pilot.  Regrettably, the Board finds that a remand is warranted, as the RO has failed to substantially comply with the Board's June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2014 remand, the Board directed the RO to obtain an addendum opinion regarding the possible relationship between the Veteran's claimed exposure to jet fuel during service and his current CLL and fibromyalgia.  Specifically, the Board took issue with the VA examiner's assumption (expressed in a March 2011 VA examination report) that the Veteran, a pilot, would have had "virtually zero" exposure to jet fuel, as pilots generally are not tasked with refueling.  This assumption rendered the opinion inadequate, the Board reasoned, because the examiner had not considered the Veteran's lay testimony averring that he had at least some exposure to jet fuel.

An addendum opinion was provided in July 2014; however, a review of the July 2014 opinion reveals that the examiner simply copied word for word the March 2011 opinion-including the "virtually zero" exposure language that the Board found to be inadequate-and did not explain or even address the Veteran's contentions.  Consequently, given that the Board has already determined that the March 2011 opinion was inadequate, a new addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA provides a medical examination or obtains an opinion it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who prepared the March 2011 and July 2014 VA opinions or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic lymphocytic leukemia and fibromyalgia are related to his service, to include exposure to jet fuel and related chemicals, including JP4, JP5, JP6, JP8, gasoline, benzene, and toluene.

In rendering the opinion, the examiner should consider and discuss the Veteran's contentions with regard to harmful exposure to jet fuel, as well as the opinions provided by Dr. L. L., and the associated internet research provided by the Veteran.  In assessing the scope of the Veteran's exposure to jet fuel, the examiner should consider the Veteran's assertions that over the course of about 21 years as a pilot, he flew approximately weekly; that he was in proximity to planes that were idling; and that while prepping his plane and walking to and from his plane, he did not wear a protective mask.

Any opinions provided should not be copied from the March 2011 or July 2014 opinions of record, but should be based on original and detailed rationales in light of these remand directives.

2.  After the requested development has been completed, the AOJ should review any report or opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case and afford him reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




